Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 08/01/2019. Claims 1-4, 7, 8, 10, 13, 15, 18, 19, 21, 26, 31, 32, 34, 39, 44, 55, 59 are pending.

Election of Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
1) A plurality of disclosed compounds of Formula (I),
2) A plurality of conditions to be treated.

Applicant is required, in a reply to this action, to elect a single disclosed compound of Formula (I); and a single disclosed condition to be treated, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 

	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

For example, compounds of Formula (I) have a wide variety of substituents of different functional groups represented by R1, R2, R4, R5. Variable R1 for example includes -ORA, -NRBRC, C2-5 etc.; and R2 includes H, any aryl, any heteroaryl, or –NRFRG group. Due to the diversity of the functional groups, differences in physical and/or chemical properties would be expected. As such, the species of Formula (I) lack unity of invention as all alternatives aren’t linked by a common property or activity and a significant structural element shared by all of the alternatives.
The species of conditions to be treated include modulating an amount of gut proteobacteria, and different cancers. The species of conditions involving modulating an amount of gut proteobacteria, and cancers impact different patient populations, are associated with different symptoms and pathological pathways, and involve different treatment methods. As such, the species of conditions involving modulating an amount of gut proteobacteria, and different cancers lack unity of invention.
Further, there is an examination and search burden for these species. The species require a different field of search (e.g., searching different (classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions .
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Currently, the following claim(s) are generic:  claims 1-4, 7, 8, 10, 13, 15, 18, 19, 26, 31, 32, 34, 39, 44, 55, 59 are generic to compound of Formula I; and 1-4, 7, 8, 10, 13, 15, 18, 19, 21, 26, 31, 32, 34, 39, 44 are generic to conditions to be treated.
Because the above restriction/election requirement is complex, a telephone call to the applicant's agent to request an oral election was not made. See M.P.E.P Sec. 812.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627